Citation Nr: 0325150	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had been submitted with regard to the 
veteran's claim of entitlement to service connection for PTSD 
and reopened and denied that claim on the merits.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was denied by a RO decision dated December 1987; the 
veteran was notified of that determination and of his 
appellate rights, but he did not complete an appeal.

2.  The veteran sought to reopen his claim for service 
connection for PTSD in August 1998.  

3.  Evidence received since the December 1987 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

Evidence received since the December 1987 rating decision is 
new and material, and the veteran's claim for entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1998 the veteran applied to reopen his PTSD claim, 
which had been previously denied in a final rating decision.  
In an RO decision dated March 2001, the veteran's claim was 
reopened on the basis of his submission of new and material 
evidence.  Following a de novo review, his PTSD claim was 
denied on the merits.  Notwithstanding the RO's reopening of 
the PTSD claim, the Board is required by statute to review 
whether new and material evidence has been submitted to 
reopen a claim which has been previously adjudicated before 
it has jurisdiction to consider that claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); see also Suttmann v. Brown, 5 Vet. 
App. 127, 135 (1993).  Accordingly, despite the RO's 
findings, the Board must initially determine if there is new 
and material evidence before proceeding to the merits of the 
claim.

The RO denied the veteran's original claim for service 
connection for PTSD in a December 1987 rating decision.  The 
veteran never filed a timely appeal of this determination and 
the December 1987 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2003).

The veteran attempted to reopen his service connection claim 
for PTSD in August 1998.  In a March 2001 rating decision, 
the RO reopened the veteran's service connection claim and 
denied it on the merits.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible.").

In this case, in the December 1987 rating decision, the RO 
denied service connection for PTSD because the evidence did 
not establish that the veteran had met the criteria that 
would support an Axis I diagnosis of PTSD. Evidence 
considered at the time of that rating decision consisted of 
the veteran's service medical records, service personnel 
records, lay statements from his mother and spouse and a VA 
psychiatric examination report dated November 1987.  The 
examination report shows that the veteran failed to meet the 
diagnostic criteria for PTSD.

Evidence received since the December 1987 rating decision 
consists of additional lay witness statements, statements 
from the veteran regarding his alleged stressors during 
service, and private and VA examination and treatment reports 
covering the period from 1998 to 2001 which show that the 
veteran has a confirmed psychiatric diagnosis of PTSD which 
has been linked to his claimed in-service stressors.

Upon a review of the claims folder, the Board finds that 
there is new and material evidence submitted so as to permit 
a reopening of the veteran's service connection claim for 
PTSD.  Essentially, the evidence received since the last and 
final disallowance in the December 1987 rating decision is 
new to the record and significant and bears directly and 
substantially on the matters at hand.  Thus, the evidence 
must be considered to fairly decide the merits of the claim 
and it is reopened for a de novo review on the merits.  To 
this extent, the appeal is allowed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The veteran's service personnel records show that he was 
assigned to the 563rd Transportation Company during his 
period of overseas service in the Republic of Vietnam.  
According to his accounts of his in-service stressors, in 
March or April 1971, he was present during an enemy rocket 
attack against his unit which killed several fellow 
servicemen.  Although the RO was able to obtain unit history 
records for the 57th Transportation Battalion (the higher 
headquarters for the 563rd Transportation Company) for the 
period from late April/May 1971 to November 1971, it is still 
necessary to obtain the veteran's unit history records for 
the period of March - April 1971, when the reported rocket 
attack occurred, in order that we may verify the veteran's 
account.  In this regard, we note that the unit history 
records associated with the claims file indicate that prior 
to April 30, 1971, the 563rd Transport Company was assigned 
to the 277th S&S Battalion and was therefore not under the 
command of the 57th Transportation Battalion for the period 
in question (i.e., March - April 1971).  Therefore, the 
records of the 277th S&S Battalion for the period of March - 
April 1971 should be obtained.  In order to ensure that the 
pertinent history of the veteran's unit is made part of the 
evidence, the morning reports for the 563rd Transport Company 
for the period of March - April 1971 and October 1971 (for 
reasons which will be explained below) should also be 
obtained.  

The veteran's diagnosis of PTSD has been linked to his 
accounts of being exposed to multiple stressors during 
service.  Of these, the stressor of being present during a 
typhoon has been verified as having actually occurred during 
his period of active duty.  According to the history of the 
veteran's military unit (the 563rd Transport Company) a storm 
called Typhoon Hester struck this unit's locale in Chu Lai, 
Vietnam, in October 1971, causing extensive damage.  The 
veteran also reported that a friend of his whose last name 
was "Taylor" was killed during this typhoon.  A VA 
psychiatrist's opinion dated January 2001 linked the 
veteran's PTSD diagnosis to his account of surviving a 
typhoon in which his friend died.  However, we have been 
unable to verify the death of the veteran's friend.  
Therefore, a remand is warranted so that the morning reports 
of the 563rd Transport Company for the entire month of 
October 1971 may be obtained and associated with the record.  
The veteran should also be scheduled for a psychiatric 
examination.  Prior to the examination, the examiner should 
review the veteran's pertinent history.  He should then 
interview the veteran and provide an opinion as to whether 
the veteran's verified presence during the typhoon in service 
is a sufficient stressor in and of itself to cause his PTSD.

In view of the foregoing discussion, the case is REMANDED for 
the following action:

1.  Contact the Department of the Army, 
U.S. Armed Services Center for Research 
of Unit Records, and request copies of 
the unit history of the 277th S&S 
Battalion for the period of March - 
April 1971.  If these records cannot be 
provided, the U.S. Armed Services Center 
for Research of Unit Records should be 
asked to provide an explanation as to 
their unavailability. 

2.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the morning reports for the 563rd 
Transport Company for the period of 
March - April 1971 and October 1971.  If 
these records cannot be provided, the 
NPRC should be asked to provide an 
explanation as to their unavailability.

3.  The veteran should be scheduled for 
a psychiatric examination.  Prior to the 
psychiatric interview, the examiner 
should review the veteran's pertinent 
medical history contained within his 
claims folder.  Afterwards, the examiner 
should provide an opinion as to whether 
it is at likely as not that the 
veteran's presence during Typhoon Hester 
in service (a verified event) is a 
sufficient stressor in and of itself 
(i.e., without regard to whether the 
deaths of any individuals can be 
corroborated) to precipitate or 
otherwise contribute to his diagnosis of 
PTSD.

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be considered based on all 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.



	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



